PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/604,949
Filing Date: 25 May 2017
Appellant(s): Privitera, Salvatore



__________________
Ryan Willis (Reg 48787)
For Appellant


THE OFFICE’S ANSWER





 12/27/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/27/21 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

Claims 1, 11, 14, 16, 17, and 29
On pages 24-27 of the Appeal Brief filed 12/27/21, Appellant’s arguments boil down to two main points. 1) The Lee reference teaches away from the claimed invention and 2) The Maki reference fails to teach “encasing of the coil and core to form a closed distal tip.”
With respect to the Lee reference, Appellant argues, on page 24, that Lee teaches away from the claimed invention because instead of a hydrophilic coating over the distal tip and a majority length of the guidewire and a hydrophobic coating over a minority length of the proximal portion of the guidewire, Lee teaches an embodiment wherein hydrophilic coating over the distal tip is a minority length of the guidewire and a hydrophobic coating over the proximal portion is a majority length of the guidewire. 
As an initial matter, The Office notes that Lee is merely being referenced to teach the typical length of guidewires. Lee is not referenced to teach the length of the distal portion or the proximal portion, nor is Lee referenced to teach the length of the hydrophobic and hydrophilic coatings. 
The Office further notes that per the MPEP 2141.02, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 
The Office further notes that the claimed limitation of a hydrophilic surface coating over a “a majority length of core” and a hydrophobic surface coating over a “minority length of the core” has no criticality. It is merely a design choice. The Appellant, nor the Specification has shown criticality of this limitation. In fact, the Specification also fails to show criticality of a hydrophobic surface coating on the proximal section of a guidewire. The Office notes that it is well known in the art that a hydrophilic distal portion of a guidewire and a hydrophobic  proximal end of a guidewire is critical to the usability of the guidewire. Lee, the reference in question, clearly teaches that a hydrophobic  proximal end of a guidewire enhances performance and reduces resistance (abstract; paragraph 0032) and a  hydrophilic distal end of a guidewire enhances performance of the guidewire sections that move through the human anatomy by allowing smooth lesion access (paragraph 0046; paragraph 0048). Lee further teaches that during use, the guidewires hydrophilic “distal” portion  travels into the anatomy (paragraph 0052). In light of the teachings from Lee (that guidewires have variable length, and the hydrophilic distal portion travels out of a catheter into the anatomy) and Terumo (who teaches a boundary which teaches a boundary of 50 cm between hydrophilic and hydrophobic portions), and further armed with the fact that different lengths of guidewires would be needed in different situations, including different lengths to travel into human anatomy, It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the guidewire of Maki in view of Terumo wherein the hydrophilic coating is over the majority length of the core, and the hydrophobic coating is over a minority length have as it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it 
Appellant further argues that Maki fails to teach encasing the coil and core in a hydrophilic surface coating/layer. Paragraph 0069 of Maki clearly states that the entire distal portion from the extreme tip 9 to the coiled body 5 and second cylindrical part 11 are coated (i.e. encased). 

    PNG
    media_image2.png
    621
    265
    media_image2.png
    Greyscale

	As shown above, when viewing figure 1 in light of paragraph 0069 of Maki, the entire distal section (as shown in gray) would be coated/encased in a hydrophilic coating. While Appellant argues that “from” does not mean including, The Office notes that “from…” is usually considered inclusive unless otherwise specified.

Claims 2 and 19
With respect to Claims 2 and 19, Appellant, on pages 30-35 of the Appeal Brief filed 12/27/21, Appellant argues that the combination of no less than 4 references is dictated purely by hindsight reasoning. In response to Appellant's argument that the Office has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to Appellant's argument that the Office's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 31, Appellant refers back to claim 1, and argues that the Office’s “disjunctive approach” includes ignoring the teachings of Maki which attempts to prevent resistance of the guide wire through mechanical design and opt for a more complicated design of Terumo through the use of surface coatings. The Office respectfully disagrees. The Final Rejection, mailed 4/27/21, never mentions ignoring the teachings of Maki, or changing Maki’s mechanical design. Rather, incorporating the hydrophobic coating of the proximal section of Terumo along with Maki’s design of the guidewire would enhance the prevention of resistance of the guidewire. 
Appellant, again on page 32 of the Appeal Brief filed 12/27/21, continues to argue about Claim 1. Appellant reiterates that Lee teaches away from the claimed invention, which, the Office notes, has been addressed above. 
On page 34, Appellant argues the “silane” coating limitation recited in Claim 2. Appellant argues that Maki never discloses the composition of tip portion 9, whereas McPherson teaches the silane coating is a surface treatment for metals and glasses. The Office notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant further argues that Appellant’s specification mentions that the silane coating is applied to the core, not the hydrophilic surface coating. The Office notes that Claim 2 does not require this feature. In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to Claim 19, The Office notes that the Final Rejection mailed 4/27/21 clearly explains that McPherson teaches that silane is a surface treatment and interposes the surface and hydrophilic layer. 

 Claims 3 and 18
Appellant makes no specific arguments with respect to Claims 3 and 18.

Claims 4 and 5
	On page 41 of the Appeal Brief filed 12/27/21, Appellant argues the use of impermissible hindsight as well as the ‘large’ number of references used in the rejection. In response to Appellant's argument that the Office has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to Appellant's argument that the Office's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	On page 42, Appellant argues that the coil of Richardson fails to extend beyond the coil. The Office notes that Maki has previously been cited to teach this limitation. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 43, Appellant argues that McPherson is related to implantable devices, not guidewires, and thus is inapplicable to the claimed invention. The Office respectfully disagrees. Column 11, lines 4-10 clearly mention guidewires, and further the relationship between a coating and the underlying metal surface is relevant to the claimed invention, and thus the McPherson references is analogous prior art.
Appellant further argues that Cornish’s use of silane is only on a proximal portion of a substrate. The Office notes that the location of the application of the silane coating is not being references. When looking at the context of the rejection, it is clear that silane is a surface treatment, that is applied directly to the surface (McPherson; abstract; column 1 lines 14-27) and that a thermoplastic layer is used in between the core surface and the hydrophilic layer (Richardson - paragraph 0129, 0131). This is further evidenced by Cornish that teaches the use of silane as a surface pretreatment to bond polyurethane (it is known that polyurethane can be thermoplastic) to surfaces. Why Cornish does not apply a silane coating to the polytetrafluoroethylene (as argues by Appellant on page 43) is irrelevant to the claimed invention and the rejection presented by the Office.
On page 44, Appellant further argues the lack of motivation to combine the references. In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a thermoplastic polymer layer allows the user to control the hardness and radiopacity of the guidewire (Richardson, paragraph 0130).
Appellant further argues that the Office fails to explicitly state who one of ordinary skill in the art is. The Office notes that MPEP 2141.03 clearly states that “specifying a particular level of skill is not necessary” and further notes that the "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Thus, one of ordinary skill in the art would have the knowledge and understanding of the teachings of the cited prior art. 
On page 45 of the Appeal Brief filed 12/27/21, Appellant argues that the Office has failed to explain where the prior art teaches the claimed limitations. The Office respectfully disagrees. As already mentioned, claims 4 and 5 are rejected by a combination of references with specific citations provided in the Final Office action mailed 4/27/21. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 45-59, Appellant argues various KSR rationale.  Appellant’s arguments are unclear as Claims 4 and 5 are not rejected using any KSR rationale. 


Claims 6 and 7
On page 53, Appellant argues that Murayama only discloses pellethane in only a single instance related to a tube. The Office respectfully disagrees. Column 9-10 of Murayama (specifically lines 60-65 of column 9) clearly state the guidewire is coated similar to the catheter tube, with the thermoplastic polyurethane resin coating (i.e. tungsten loaded pellethane). When properly examined, it is clear that column 9 of Murayama teaches the use of tungsten loaded pellethane as a polyurethane resin coating on guidewires, and thus reads on the claimed invention (see also Murayama column 9, lines 9-12). 
Appellant further argues that that the substitution of one thermoplastic layer for another does not have predictable results because Murayama never teaches using a pellethane layer to separate layers from one another. The Office respectfully disagrees. Column 9 as a whole, and lines 15-25 and 60-66 clearly teach the use of tungsten loaded pellethane as a thermoplastic layer to separate layers on a guidewire. There is enough evidence and teaching in Murayama that one of ordinary skill in the art would expect predictable results when substituting one thermoplastic layer for another. 
Appellant further argues that Murayama never discloses the radiopacity of with respect to the tungsten loaded pellethane layer. The Office notes that the radiopacity of tungsten loaded pellethane is an inherent property of the material and thus does not need to be disclosed. This is further evidenced by claim 7 of the instant application which basically states that tungsten loaded pellethane is a radiopaque thermoplastic polymer. Is Appellant arguing that tungsten loaded pellethane is not inherently radiopaque?
Appellant argues the use of seven references, and further argues “hindsight combination”. In response to Appellant's argument that the Office has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claims 8 and 10
On page 58, of the Appeal Brief filed 12/27/21, Appellant argues the Dewitt’s use of epoxy primers has nothing to do with the claimed subject matter of claims 8 and 10. The Office respectfully disagrees. The Office notes that Dewitt clearly mentions the use of epoxy primers as example of surface pretreatments in paragraph 0028-0029, and further notes that guidewires are suitable devices for such treatments (paragraph 0101-0102). Further, with epoxies being known adhesives, it would have been obvious to one of ordinary skill to modify the guidewire wherein the core is coated in an epoxy primer (i.e. a known surface pretreatment) to help adhere outer surface coatings to the core’s (i.e. a substrate) surface.
Appellant further argues, on page 59, that the Office has failed to analyze the DeWitt reference as a whole. The Office respectfully disagrees. Paragraph 0029 of DeWitt clearly teaches the use of epoxy primers as pretreatments in order to improve the attachment of additional layers. While Appellant alleges that the Office failed to examine the entire twelve thousand plus words disclosure of Dewitt, The Office notes that such a long disclosure can teach multiple things. Paragraph 0029 is one of the many things the Dewitt teaches. 
In response to Appellant's argument that the Office's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim 9
On page 62 of the Appeal Brief filed 12/27/21, Appellant further argues that Raymond never teaches the combination of an epoxy resin, an epoxy polyamine adduct, and a glycidyl ester. The Office respectfully disagrees. Paragraph 0086 of Raymond clearly states:
“The present invention also relates to the aqueous emulsions/dispersions containing hardeners prepared according to the method of the present invention. These reactive hardeners are suitable in combination with epoxy resins and additives for the production of coatings, intermediate coatings, primers, paints, molding compositions, sealants, adhesives, and curable pastes for various applications… Suitable epoxy resins (polyepoxides) for forming dispersion systems with water-soluble polyamine adduct of the present invention are epoxides of polyunsaturated hydrocarbons… and epoxides which have been prepared by conventional methods [such as]…glycidyl esters…”
Thus, the claimed limitation is satisfied.
Appellant further argues that Raymond is non-analogous art. The Office respectfully disagrees. The Office notes that it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Raymond teaches the compositions of epoxy resins similar to the compositions taught by the Appellant. Therefore, it is reasonably pertinent. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791        
                                                                                                                                                                                                /LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.